Citation Nr: 1327867	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  07-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a lumbar spine disability has been received.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1974 to September 1977.  He also served in the Army National Guard of Arizona.

Claims for service connection for disabilities of the right shoulder and lumbar spine were denied by the RO in Albuquerque, New Mexico in March 1993.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the Los Angeles RO declined to reopen the Veteran's claims for service connection for disabilities of the right shoulder and lumbar spine.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2007.

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

In December 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims (as reflected in an April 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In May 2012, the Board reopened the Veteran's claim for service connection for a right shoulder disability and remanded that claim, on the merits, along with the petition to reopen the claim for service connection for a lumbar spine disability, to the RO, via the AMC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims (as reflected in a February 2013 SSOC and returned these matters to the Board for further appellate consideration.

The Board points out that it must address the question of whether new and material evidence to reopen the claim for service connection for a lumbar spine disability has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of that claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, given the Board's favorable disposition of the petition to reopen the claim for service for a lumbar spine disability-the Board has characterized the appeal as encompassing the three matters set forth on the title page.

The Board notes that, while the Veteran previously was represented by California Department of Veterans Affairs, in October 2012, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf.  The Board recognizes the change in representation.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  The electronic file contains, among other things, the written argument submitted by the Veteran's representative and additional VA treatment records, which the Board has reviewed.

The Board's decision to reopen the Veteran's claim for service connection for a lumbar spine disability is set forth below.  The claim for service connection for a lumbar spine disability, on the merits, along with the claim for service connection for a right shoulder disability, are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a March 1993 rating decision, the Albuquerque RO denied service connection for a lumbar spine disability; although notified of the denial, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the March 1993 denial of the claim for service connection for a lumbar spine disability includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision in which the RO denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  As pertinent evidence received since the March 1993 denial is new and material, the criteria for reopening the claim for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a lumbar spine disability, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's claim for service connection for a lumbar spine disability was previously denied by the RO in a March 1993 rating decision.  The evidence of record at the time consisted of the Veteran's service treatment records, which reflected that he was treated for minor back strain in October 1974, and that he was given a clinical assessment of back strain and chronic back pain in May 1975, following what was then reported as a seven-month history of pain.  The evidence also included the report of a March 1980 enlistment examination for the Army National Guard, wherein the Veteran's spine was found to be normal, and the report of a February 1993 VA examination noting x-ray findings interpreted to reveal post-traumatic changes at D12-L1-L2, with anterior wedging of D12 and L1 associated with slight kyphosis, with no current functional deficits noted on clinical evaluation.

The RO essentially disallowed the Veteran's claim for service connection on the basis that the back problems reported in service were transitory.  Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  As such, the RO's March 1993 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in March 2006.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for a lumbar spine disability is the RO's March 1993 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since March 1993 includes VA treatment records dated from August 1990 to December 1992.  Those records reflect the Veteran's report of experiencing back pain in service after lifting heavy wooden boxes of ammunition, together with post-service diagnostic assessments that include mild facet degenerative joint disease (DJD) of the lumbar spine and "[c]hronic pain [secondary] to remote back injury."  The claims file also contains VA examination and treatment records, dated subsequent to the Veteran's March 2006 petition to reopen, reflecting the presence of a current low back disability; variously described as degenerative disc and/or degenerative joint disease of the lumbar spine.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a lumbar spine disability.  The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the March 1993 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current, chronic lumbar spine disability that can be traced to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability (i.e., a current, chronic disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a lumbar spine disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a lumbar spine disability has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Pursuant to the Board's May 2012 remand, the Veteran underwent a VA orthopedic examination in December 2012 for purposes of obtaining a medical opinion with respect to whether it was at least as likely as not (i.e., there was a 50 percent or greater probability) that he had one or more disabilities of the right shoulder that was the result of disease or injury incurred in or aggravated by service.  The AMC, on its own initiative, asked that the examiner also provide an etiological opinion with respect to disability of the Veteran's lumbar spine.

In a written report, the December 2012 VA examiner opined that it was "less likely as not" that the Veteran's right shoulder and lumbar spine disabilities were related to service.  However, in so doing, the examiner did not comment on the significance, if any, of x-ray findings noted on VA examination in February 1993, interpreted as questionably indicative of old trauma to the right shoulder and post-traumatic changes in the lumbar spine.  Nor did the examiner comment on the significance, if any, an October 1990 VA orthopedic consultation reflecting a diagnostic assessment of chronic, mild impingement of the right shoulder, Grade I acromioclavicular (AC) separation, and mild facet DJD of the lumbar spine.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Because the December 2012 opinion does not address what appear to be facts pertinent to the question of etiology, the Board finds the opinion inadequate.  As such, a new examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, shall result in denial of his reopened claims for service connection.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

Updated records of the Veteran's treatment through the VA Medical Center (VAMC) in West Los Angeles, California were last obtained and associated with the Veteran's claims file on May 29, 2012.  The Veteran has indicated that more recent medical records from this facility exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since May 29, 2012.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding non-VA medical records, including any relevant records of private treatment he may have received during the period from 1979 to 1986, when he was reportedly covered by family medical insurance provided by his employer (Garrett Corporation) at that time; any records pertaining to an examination he reportedly underwent in connection with an application for employment with a steel factory in Phoenix, Arizona in 1978; any relevant treatment he may have received while incarcerated in the late 1980s and early 1990s; and any relevant care he may have received at Saint John's Health Center between 1999 and 2004.

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the West Los Angeles VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 29, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding non-VA medical records, including any relevant records of private treatment he may have received during the period from 1979 to 1986, when he was reportedly covered by family medical insurance provided by his employer (Garrett Corporation); any records pertaining to an examination he reportedly underwent in connection with an application for employment with a steel factory in Phoenix, Arizona in 1978; any relevant treatment he may have received while incarcerated in the late 1980s and early 1990s; and any relevant care he may have received at Saint John's Health Center between 1999 and 2004.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Right Shoulder:  The physician should clearly identify all current disability(ies) of the right shoulder.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

In so doing, the examiner should discuss the significance, if any, of x-ray findings noted on VA examination in February 1993, interpreted as questionably indicative of old trauma to the right shoulder, and an October 1990 VA orthopedic consultation reflecting a diagnostic assessment of chronic, mild impingement of the right shoulder, Grade I acromioclavicular (AC) separation.

Lumbar Spine:  The physician should clearly identify all current disability(ies) of the lumbar spine.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

In so doing, the examiner should discuss the significance, if any, of x-ray findings noted on VA examination in February 1993, interpreted to reveal post-traumatic changes in the lumbar spine, and an October 1990 VA orthopedic consultation reflecting a diagnostic assessment of mild facet DJD of the lumbar spine.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


